Name: Commission Implementing Regulation (EU) No 835/2014 of 31 July 2014 entering a name in the register of traditional specialities guaranteed (Ã ¤Ã ¸Ã »Ã µ Ã Ã »Ã µÃ ½Ã ° (File Elena) (TSG))
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  Europe;  consumption;  marketing;  foodstuff;  animal product
 Date Published: nan

 1.8.2014 EN Official Journal of the European Union L 230/8 COMMISSION IMPLEMENTING REGULATION (EU) No 835/2014 of 31 July 2014 entering a name in the register of traditional specialities guaranteed (Ã ¤Ã ¸Ã »Ã µ Ã Ã »Ã µÃ ½Ã ° (File Elena) (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(b) of Regulation (EU) No 1151/2012, Bulgaria's application to register the name Ã ¤Ã ¸Ã »Ã µ Ã Ã »Ã µÃ ½Ã ° (File Elena) was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Ã ¤Ã ¸Ã »Ã µ Ã Ã »Ã µÃ ½Ã ° (File Elena) should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 70, 8.3.2014, p. 6. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat products (cooked, salted, smoked, etc.) BULGARIA Ã ¤Ã ¸Ã »Ã µ Ã Ã »Ã µÃ ½Ã ° (File Elena) (TSG)